             Case 2:12-cr-00180-MCE Document 423 Filed 11/04/20 Page 1 of 2


1    Law Offices of Robert M. Wilson
     Robert M. Wilson, SBN: 122731
2    770 L Street, Suite 950
     Sacramento, CA 95814
3    Telephone: (916) 441-0888
     RWilson@BusinessCounsel.net
4
     ATTORNEYS FOR DEFENDANT
5    MOHAMMAD ADNAN KHAN
6

7

8                                IN THE UNITED STATES DISTRICT COURT

9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                           Case No.: 2:12-CR-00180 MCE
12     UNITED STATES OF AMERICA,

13                             Plaintiff,                  STIPULATION AND ORDER CONTINUING
                                                           DATE FOR RESENTENCING
14           vs.
15     MOHAMMAD NAWAZ KHAN and
       MOHAMMAD ADNAN KHAN,
16
                             Defendants.
17

18
            Plaintiff, United States of America, by and through its counsel of record, and
19
     Defendants, by and through their counsel of record, hereby stipulate as follows: The judgment
20
     and resentencing date now set for November 12, 2020, be continued to January 28, 2021, at
21
     10:00 a.m.
22
     Dated: November 3, 2020                     LAW OFFICES OF ROBERT M. WILSON
23

24                                               /s/ Robert M. Wilson
                                                 Robert M. Wilson
25
                                                 Attorney for MOHAMMAD ADNAN KHAN
26
     Dated: November 3, 2020                     LAW OFFICES OF TIMOTHY E.WARRINER
27

28
     ///




     STIPULATION CONTINUING RESENTENCING                                Case No.: 2:12-cr-00180 MCE
             Case 2:12-cr-00180-MCE Document 423 Filed 11/04/20 Page 2 of 2


1                                               /s/Robert M. Wilson as authorized 11/3/2020
                                                Timothy E. Warriner
2
                                                Attorney for MOHAMMAD NAWAZ KHAN
3
     Dated: November 3, 2020                    /s/Robert M. Wilson as authorized 11/3/2020
4
                                                Heiko Coppola
5                                               Assistant United States Attorney

6

7                                               ORDER

8           Pursuant to the above stipulation, the judgment and resentencing in this matter is
9
     continued from November 3, 2020, to January 29, 2021, at 10:00 a.m.
10
            IT IS SO ORDERED.
11

12   Dated: November 4, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION CONTINUING RESENTENCING                               Case No.: 2:12-cr-00180 MCE
